Citation Nr: 1330805	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  12-26 658	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for right upper extremity peripheral neuropathy.

2.  Entitlement to service connection for left upper extremity peripheral neuropathy.

3.  Entitlement to service connection for right lower extremity peripheral neuropathy.

4.  Entitlement to service connection for left lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to January 1969, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision of the Columbia, South Carolina, Regional Office (RO).


FINDING OF FACT

On September 10, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the service connection claim for right upper extremity peripheral neuropathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for withdrawal of the appeal of the service connection claim for left upper extremity peripheral neuropathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

3.  The criteria for withdrawal of the appeal of the service connection claim for right lower extremity peripheral neuropathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

4.  The criteria for withdrawal of the appeal of the service connection claim for left lower extremity peripheral neuropathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

In a September 2013 statement, the Veteran expressed a desire to withdraw the appeal of the November 2009 RO decision that denied service connection claim for right and left upper extremity peripheral neuropathy; and right and left lower extremity peripheral neuropathy.  Therefore, there remains no allegation of error of fact or law for appellate consideration and the Board lacks jurisdiction to review the appeal.  Dismissal of the appeal is warranted.  










(CONTINUED ON NEXT PAGE)
ORDER

The appeal of the service connection claim for right upper extremity peripheral neuropathy is dismissed.

The appeal of the service connection claim for left upper extremity peripheral neuropathy is dismissed.

The appeal of the service connection claim for right lower extremity peripheral neuropathy is dismissed.

The appeal of the service connection claim for left lower extremity peripheral neuropathy is dismissed.



		
D. JOHNSON
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


